Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/21/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-11, 13-14 and 16-18, elected claims, are pending and are presented for examination.  Claim 15 has been withdrawn.  
In view of amendments, the Examiner withdraws the rejection mailed on 10/21/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites “piece goods conveyor”.  
Claim 16 refers “a housing, wherein the selected one of the motor units is entirely contained within the housing”.  See 112 rejection below. 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.   
 
Claims 1-11, 13-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “A modular system for producing drives in particular piece goods conveyor drives having different drive properties”.  It is vague and indefinite.  It can either a modular system for producing drives (broad range), or a modular system for piece goods conveyor drives having different drive properties (narrow range).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Gacka et al (US 20150256049 A1). 
As for claim 1, Gacka discloses a modular system for producing drives in particular piece goods conveyor drives having different drive properties [0002-0004, 0014],  

with a second group of motor units (12) comprising at least two motor units and 
with a third group of electronic units (14) comprising at least two electronic units for actuating the motor unit which can be combined with one another to produce the drive, 
wherein the at least two motor units have essentially identical drive shafts (21) which are provided for coupling to the transmission units (Fig. 3), 
each drive formed by connecting a selected one of the transmission units, a selected one of the motor units, and a selected one of the electronic units (Figs. 1-3).    
The recitation “for producing drives in particular piece goods conveyor drives having different drive properties” is considered as an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 (USPQ2d 1647 1987).  
The each drive, as being individual unit, can be placed at different location in a conveyor so that having different drive properties (any of properties, e.g., speed, angle, location, temperature, input).  
Since Gacka discloses [0016] “In the assembled state an input shaft of the gearing unit 11, of which an end 21 can be seen in the drawing projecting slightly out from the motor connecting flange 13, passes through the power supply housing 15”, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the drive shafts (21) of the motor units 
As for claim 2, Gacka discloses the modular system according to claim 1, wherein any of the at least two transmission units, at least two motor units and at least two electronic units can be selectively combined with one another.  It is obvious because two motor assemblies are appeared same. 

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gacka et al (US 20150256049 A1) in view of BOCK et al (US 20140353062 A1).  
As for claim 3, Gacka teaches the modular system according to claim 1 but failed to teach wherein the first group comprises at least two different transmission units having different transmission ratios.  BOCK discloses an electric drive system with each two motor units and transmission units, comprising at least two different transmission units having different transmission ratios [0026]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for operating over a wide operating range in a favorable efficiency range [0027].  
As for claims 4-8, Gacka teaches the modular system according to claim 1 but failed to teach wherein the at least two motor units or electronic units belong to different power, voltage classes, or electronic function classes.  BOCK discloses an electric drive system with each two motor units and transmission units, capable to operate at different individual voltages, and/or power [0028-0030].  Accordingly, electronic units belonging to motor units should have been different individual voltages, and/or power (it is also .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gacka et al (US 20150256049 A1) in view of Williams et al (US 20060255666 A1, IDS).  
As for claim 9, Gacka teaches the modular system according to claim 1, wherein a fastening unit (screw, Figs. 1 and 4 show screw holes at end shield 34, 74, 20 and housing of motor 14, gears 12, or electronic unit 18) provided to connect the selected one of the transmission units (12) and/or the selected one of the motor units (14) and/or the selected one of the electronic units (18) mechanically to at least one additional component (end shield). Gacka is silent to explicitly teach “at least partially in a vibration isolated manner”.  Williams teaches mechanical connection of two units includes at least partially in a vibration isolated manner (by use of resilient isolation member 140 and/or O-ring 155, Fig. 6) to at least one additional component.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for reducing acoustic noise and/or structural vibration.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gacka et al (US 20150256049 A1) in view of Ito et al (US 20140091683 A1).   
As for claim 10, Gacka teaches the modular system according to claim 1, and but failed to teach wherein the at least two electronic units can be arranged on sides of the .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gacka et al (US 20150256049 A1) in view of Boskovitch (US 20120133227 A1).   
As for claim 11, Gacka teaches the modular system according to claim 1, wherein the at least two electronic unit (18) and the at least two transmission unit (30) can be arranged on opposite sides of the at least two motor unit (14) each other.  For purpose of examination, assuming the claim 11 defines two units, Boskovitch teaches two motor units.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to result the electronic units and the transmission units can be arranged on opposite sides of the motor units for more power by two units.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gacka et al (US 20150256049 A1) in view of Boskovitch (US 20120133227 A1).   
As for claim 13, Gacka failed to teach the modular system according to claim 1 wherein at least one of the at least two transmission units of the first group has a push-.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gacka et al (US 20150256049 A1) in view of Schafer et al (US 20070194649 A1).   
As for claim 14, Gacka teaches the modular system according to claim 1, and but failed to teach wherein the at least two motor units have essentially identical magnetic sensors which are provided for coupling to the at least two electronic units.  Schafer discloses an axial gap motor, wherein the motor unit have magnetic sensor (21, Fig. 4, Hall sensor [0006, 0168] which are provided for coupling to the electronic units.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to result the motor units have magnetic sensors which are provided for coupling to the electronic units for position detection.  

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kreidler et al (US 20130214651 A1) – Motor unit and electronic unit combined.     
Nagai et al (US 5809831 A)  - conveyor has motor–transmission assembly. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834